06-4046-ag
Alibasic v. Mukasey




                          UNITED STATES COURT OF APPEALS

                                 FOR THE SECOND CIRCUIT

                                            __________

                                       August Term, 2007

Argued: March 28, 2008                                                Decided: October 17, 2008


                                     Docket No. 06-4046-ag

                                            __________



________________________________________________________

BAJRAM ALIBASIC,

                              Petitioner,

                        -v-

MICHAEL B. MUKASEY, ATTORNEY GENERAL,1

                        Respondent.
________________________________________________________

POOLER and HALL, Circuit Judges, and GLEESON, District Judge.2




       1
        Pursuant to Federal Rule of Appellate Procedure 43(c)(2), current Attorney General
Michael B. Mukasey is automatically substituted for former Attorney General Alberto R.
Gonzales as the respondent in this case.
       2
          The Hon. John Gleeson, United States District Judge for the Eastern District of New
York, sitting by designation.
        After an IJ found Petitioner, an Albanian Muslim, credible and eligible for asylum based
on the petitioner’s testimony of past persecution and other information drawn from the 2004
Country Report, the Government appealed. The BIA vacated the grant of asylum based on its
review of the 2004 Country Report and remanded to the IJ to consider “any available relief
including voluntary departure.” We have jurisdiction to review the BIA’s order and conclude the
BIA provided insufficient reasoning and did not demonstrate that its decision is based on
substantial evidence. We GRANT the petition for review, VACATE the decision of the BIA and
REMAND for further proceedings.

                                          _________



                                     MICHAEL P. DiRAIMONDO (Marialaina L. Masi, Mary
                                     Elizabeth Delli-Pizzi, and Stacy A. Huber, on the brief),
                                     DiRaimondo & Masi, LLP, Melville, NY, for Petitioner.

                                     P. MICHAEL TRUMAN, Trial Attorney, Office of
                                     Immigration Litigation (Michelle Gorden LaTour, Assistant
                                     Director, R. Alexander Goring, Trial Attorney, Peter D.
                                     Keisler, Acting Attorney General, on the brief), U.S.
                                     Department of Justice, Washington, D.C., for Respondent.


POOLER, Circuit Judge:

       We are asked on this appeal to review the August 3, 2006, decision of the Board of

Immigration Appeals (“the BIA”) which vacated the December 13, 2004, oral decision of

Immigration Judge Margaret McManus (“the IJ”), of the United States Immigration Court,

granting Bajram Alibasic’s application for asylum under Section 208 of the Immigration and

Nationality Act (“INA”), 8 U.S.C. Section 1158. In re Alibasic, No. A77 542 877 (BIA Aug. 3,

2006), vacating, No. A77 542 877 (Immig. Ct. New York City Dec. 13, 2004). In light of the

Government’s motion to dismiss Alibasic’s petition for review, however, we must first consider

whether we have jurisdiction to review the BIA’s decision.




                                               2
                                              FACTS

       Alibasic’s request for asylum arises from the extraordinarily violent disintegration of the

former Yugoslavia.3 According to the testimony he gave, through an interpreter, to the IJ, and to

supporting documents he submitted to the Immigration Court, Alibasic is an Albanian Muslim,

born on January 1, 1976, in Tivar, Montenegro, Yugoslavia. (JA 192; 563)4 He left Yugoslavia

on June 6, 1998, and traveled by way of Russia, Cuba, and Canada to arrive in the United States

within two weeks. (JA 193-94; 571) At the time of his testimony, at least three of his siblings

were resident in the United States, with one brother having been granted asylum. (JA 192-93;

316) Alibasic received a Notice to Appear, dated November, 15, 1999, charging him with being

a removable alien pursuant to INA Section 212(a)(6)(A)(i). (JA 589) On January 12, 1999,

Alibasic filed a Form I-589, Application for Asylum and for Withholding of Removal, and

sought relief pursuant to Article 3 of the United Nations Convention Against Torture (“CAT”).

(JA 563-73)

       Alibasic told the IJ that he left his native country for the following reason:

                      Because we’re Albanians, we are a minority and the Serbs


       3
          The course of events in the Balkans over the last two decades is impossible to
summarize usefully, but for the purposes of this appeal, certain changes in political boundaries
and nomenclature should be borne in mind. When Alibasic was born, in 1976, his native
Montenegro was a constituent republic of the Socialist Federal Republic of Yugoslavia. See The
World Factbook, Montenegro, at https://www.cia.gov/library/publications/the-world-
factbook/geos/mj.html (last updated September 4, 2008). When the Socialist Federal Republic of
Yugoslavia dissolved, in 1992, Montenegro joined a federation with Serbia, the Federal Republic
of Yugoslavia. Id. In 2003, this latter entity renamed itself Serbia-Montenegro. Id. On June 3,
2006, after a popular referendum, Montenegro formally declared its independence from Serbia.
Id.
       4
          All references to the Joint Appendix, filed by the parties on October 10, 2007, will by
cited as “(JA __).”

                                                 3
              have mistreated us. And because of the Army, I had to go to Army.
              And as Albanian, Albanians who are mistreated in the Army. (JA
              194)

       Alibasic expressed his desire for asylum more fully in a statement attached to his revised

Form I-589, dated January 9, 2004:

              I came to the United States . . . to seek political asylum because as
              an Ethnic Albanian Muslim Albanian [sic] living in Montenegro, I
              have suffered mistreatment, discrimination, and humiliation from
              the Serbian government, Serbian soldiers, and Serbian people. My
              family and I were not able to have a normal life in Serbia-
              Montenegro; instead we lived under continuous fear of the racial
              persecution.

                                             * * *

                      . . . I was involved in the peaceful protests and
              demonstrations that the Albanian[s] organized in order to raise
              their voice against the discriminative politic[s] of the Serbian
              government. We demonstrated for the human rights of the
              Albanians, freedom of speech in our language, and freedom of our
              religion. The Serbian police applied violence to interrupt these
              protests. They used tear gas, and beat the participants violently.
              Once a Serbian officer caught me and beat me right on the side of
              the street. . . . My problems with the government started in May
              1998, when I received a draft notice to join the Yugoslavian army.
              The notice stated that I had to appear on May 28, 1998 to be
              drafted in the army. I rejected this notice because I knew that . . .
              the Serbian army was heading for a crackdown in Kosovo, and I
              did not want to be part of this army that would conduct crimes on
              my people. . . . I did not respond to the draft notice. Instead, I left
              my house and went to hide in my friends[’] and relatives’ houses. .
              ..

                     After I left Montenegro, my parents told me that the
              Military Police had asked them many times about my whereabouts.
              The police had threatened my parents . . . . On October 2, 2002,
              my family received another notice for me to join the army. I was
              summoned to appear on October 23, 2002, to be drafted in the
              army. Since I did not appear, the Military Police went to my house
              and asked my parents. . . . The police had insulted and threatened
              my father. They had told him that I had no place in Montenegro

                                                 4
               because I never responded to the authorities[’] summons. They
               warned my parents that the only place waiting for me was the
               prison. My parents were very scared and upset and immediately
               noticed me. They advised me to do everything possible to stay [in
               the United States] and never go back in Montenegro. (JA 306-08)

          As already noted, the IJ issued an oral decision on Alibasic’s application on December

13, 2004. Finding Alibasic’s testimony to be “credible,” the IJ yet held that he was not “eligible

for asylum currently based on the fact that he is still refusing to go into the military because I do

not find that there is evidence that he will be persecuted because of his past failure to go into the

military.” (JA 156, 161) In fact, the IJ concluded, “[t]here is no evidence that the military is

currently engaged in human rights abuses as they clearly were in the past.” (JA 160) Further, the

IJ reviewed a State Department report, released on February 25, 2004, entitled “Serbia and

Montenegro: Country Reports on Human Rights Practices” (“the 2004 Country Report”), and

found it to be equivocal with respect to its implications for Alibasic’s application. Specifically,

the IJ found that while the 2004 Country Report “talks about the government generally respecting

human rights of citizens . . . there are still incidents of societal violence and discrimination

against religious minorities, which [Alibasic] is.” (JA 162) In addition, the IJ examined

background materials submitted by Alibasic in support of his application, including one article,

published in April 2004, but not specifically identified by the IJ, which discussed “backsliding in

Serbia . . . including rapid deterioration in relations between Serbs and the major ethnic

minorities including torching of mosques [and] desecration of cemeteries.” (JA 163) The IJ then

ruled as follows:

                [A]lthough there ha[ve] been some improvements, I think that it
               can get worse again very quickly as indicated by the article . . . .
               So hopefully that will not happen but I think that [Alibasic], based
               on the current conditions in Serbia Montenegro, based on the fact

                                                   5
                that he was beaten in the past and did experience some problems in
                the past, separate and apart from being called to the military, I
                think [he] can demonstrate a well-founded fear of persecution . . .
                and for that reason I think he is eligible for asylum. (JA 163)

        The Government filed a timely appeal of the IJ’s decision. (JA 150-52) In its decision,

dated August 3, 2006, the BIA did not take issue with the IJ’s finding that Alibasic had testified

credibly, and it assumed for the sake of argument that the IJ had correctly found that Alibasic had

demonstrated that he had been subjected to persecution prior to his leaving Serbia and

Montenegro. (JA 113) The BIA nevertheless vacated the IJ’s grant of asylum based upon a

review of the 2004 Country Report that differs markedly from the IJ’s summation of the same

document. Specifically, the BIA found that the 2004 Country Report

                reflects that Serbia and Montenegro has undergone some
                fundamental changes since [Alibasic’s] departure in May of 1998.
                The Country Report indicates that the regime of Slobodan
                Milosevic is no longer in power, the country is now policed by a
                Multi-Ethnic Police Force that includes ethnic Albanians, and the
                evidence reflects a gradual improvement of the conditions in
                Serbia and Montenegro. Although [Alibasic] claims he was
                persecuted as an ethnic Muslim Albanian, the Country Report
                indicates that the government generally respects its citizen’s human
                rights, and the Deputy Minister for the Protection of the Rights of
                National Minorities in Montenegro indicated that there was “little
                ethnic violence in Montenegro during the war era” and that
                Montenegro’s minority communities are a “respected part of a
                multi-ethnic state.” (JA 113-14; citations omitted)

        The BIA went on to note its “agreement with the [IJ’s] determination that [Alibasic] has

not established eligibility for relief on account of his political opinion, specifically his refusal to

respond to a notice that he had been drafted to serve in the Army. This fear is no longer

objectively reasonable, given the drastic changes in country conditions.” (JA 114; citation

omitted) The BIA concluded as follows:


                                                   6
                        [W]e find that the presumption of future persecution has
               been overcome and [Alibasic] has not demonstrated a well-
               founded fear of future persecution in Serbia and Montenegro on
               account of a protected ground. . . . Since [Alibasic] has failed to
               satisfy the lower burden of proof required for asylum, he has also
               failed to satisfy the higher, clear probability standard of eligibility
               required for withholding of removal.

                       Finally, after a review of the record of proceedings, we find
               that there is no support for the conclusion that [Alibasic] has been
               or would likely be tortured by or with the acquiescence of a
               government official in Serbia and Montenegro. Therefore,
               [Alibasic] is not eligible for relief under [CAT].

                       Accordingly, the following order shall be entered.

                      ORDER: The Immigration Judge’s December 13, 2004
               decision granting asylum is vacated.

                       FURTHER ORDER: This matter is remanded to the
               Immigration Judge in order to allow for consideration of any
               additional available relief including voluntary departure. (JA 114;
               citations omitted)

       Alibasic filed a timely petition for review of the BIA’s order. Before it responded to

Alibasic’s appeal on the merits, the Government filed a motion to dismiss based upon the

contention that “this Court does not have jurisdiction to review the [BIA’s] August 3, 2006

decision because Alibasic’s administrative proceedings are currently pending and incomplete,

and there is no final order.” Respondent’s Brief at 2 (footnote omitted).



                                            ANALYSIS

A. Jurisdiction.

       We first consider the Government’s motion to dismiss. “[T]his Court has jurisdiction to

review only petitions for review of final orders of removal.” Zhao Quan Chen v. Gonzales, 492


                                                  7
F.3d 153, 155 (2d Cir. 2007) (per curiam) (citing 8 U.S.C. Section 1252(d)). The question before

us is whether the BIA’s remand to the IJ “for consideration of any available relief including

voluntary departure” constitutes a final order.

       We hold that on the authority of our decision in Lazo v. Gonzales, 462 F.3d 53 (2d Cir.

2006) (per curiam), cert. denied, 127 S. Ct. 2909 (2007), the Government’s motion should be

denied. In Lazo, this Court held that “the statutory requirement of an order of removal is

satisfied when . . . the IJ either orders removal or concludes that an alien is removable.” Id. at 54

The IJ recognized that Alibasic was removable under 8 U.S.C. Section 1182(a)(6)(A)(I) as “[a]n

alien present in the United States without being admitted or paroled,” because Alibasic had

conceded the allegations of the Notice to Appear that stated he was not a citizen of the United

States and that he was not admitted or paroled, and he had admitted the charge of removability.

(JA 155) The IJ went on to find, however, that based upon her review of the 2004 Country

Report, Alibasic was eligible for asylum based upon “incidents of societal violence and

discrimination against religious minorities,” such as Albanian Muslims within Serbia. It is this

latter finding that the BIA overturned, holding that its review of the same Country Report

demonstrated that “drastic changes in country conditions” rendered Alibasic’s fear of persecution

“no longer objectively reasonable.” The IJ’s underlying finding of removability based on

Alibaic’s concessions therefore still stands and, under Lazo, the BIA has simply “removed an

impediment to the removal that was ordered by the IJ.” 462 F.3d at 54. The IJ’s initial finding

of removability is therefore a final order of removal which affords this Court jurisdiction to hear

the instant appeal.

       This conclusion is not altered by our recent decision in Rhodes-Bradford v. Keisler, 507


                                                  8
F.3d 77 (2d Cir. 2007). In that case, the BIA reversed an IJ’s finding that removal proceedings

against an alien should be terminated because the alien’s conviction for first-degree larceny did

not render him removable as an alien convicted of an aggravated felony. Id. at 79. The BIA

ordered that the alien was removable, but this Court vacated that order because “the BIA does not

have the authority to issue removal orders in the first instance.” Id. at 81 (emphasis added). We

then dismissed the appeal because “the absence of a valid final order [of removability] means

that we do not have jurisdiction to reach [the alien’s] challenge to the BIA’s determination that

his larceny conviction constituted an aggravated felony under the INA.” Id. at 82. This is plainly

distinguishable from the instant case where an IJ’s finding of removability has been left intact by

the BIA’s decision.

       We are also not swayed by the Government’s argument that because the BIA remanded

the case to the IJ to consider voluntary departure, there is no final order for our review, and we

therefore lack jurisdiction to hear this petition. As we do today, other Circuits have answered in

the negative the question of whether a BIA order remanding the case to the IJ for consideration of

voluntary departure renders that BIA decision non-final so as to deprive the circuit court of

jurisdiction. See e.g., Saladarriaga v. Gonzales, 402 F.3d 461, 465 n.2 (4th Cir. 2005) (joining

Sixth, Ninth, and Eleventh Circuits to conclude that “a BIA order denying relief from

deportation, but remanding case for voluntary departure proceedings, or other subsidiary

determinations, is immediately appealable”). The Ninth Circuit found it proper for a petitioner to

appeal from the BIA’s order requiring his removal, rather than the IJ’s subsequent decision

granting him voluntary departure, because “there was nothing pending before the Board and the

petitioner had no reason or basis for appealing the Immigration Judge’s decision in his favor.”


                                                 9
Castrejon-Garcia v. INS, 60 F.3d 1359, 1361-62 (9th Cir. 1995). Similarly, the Eleventh Circuit

took jurisdiction over an appeal of a BIA decision denying relief from removal, explaining that

“[a]s all of the issues presented to us were subject to a final order by the BIA and there is nothing

remaining for [the petitioner] to appeal as the only thing left for the IJ to determine is the country

to which [he] will be removed, we find that the BIA’s order constitutes a final order of removal.”

Del Pilar v. U.S. Att’y Gen., 326 F.3d 1154, 1157 (11th Cir. 2003) (per curiam). We find the

reasoning of our sister Circuits to be persuasive. We hold, therefore, that a BIA order denying

relief from removal and remanding for the sole purpose of considering voluntary departure is a

final order of removal that this Court has jurisdiction to review.5 All of the issues presented to us

in this petition for review were subject to the BIA’s order. It was proper for Alibasic to petition

for review of that order without waiting for the IJ’s decision regarding voluntary departure.

B. The Merits of the Petition for Review.

       The IJ found that, as a matter of law, Alibasic was entitled for asylum. Although not

explicitly stated in its opinion, we assume that the BIA properly followed applicable regulations

and reviewed the IJ’s decision pursuant to a de novo standard. See 8 C.F.R. Section 1003,

I(d)(3)(ii). As we explain below, however, when the conduct of such review leads the BIA to

conclude that an IJ’s asylum determination should be reversed, the BIA cannot sustain this

conclusion merely by pointing to aspects of the record before the IJ which support reversal.

Rather, our precedents require the BIA’s opinion to engage the IJ’s asylum determination in


       5
           We treat the BIA’s remand to the IJ to be for the sole purpose of considering Alibasic’s
eligibility for voluntary departure, notwithstanding the BIA’s direction that the IJ consider “any
available relief including voluntary departure.” Both parties were asked by this Court to address
whether any forms of relief, other than voluntary departure, would be available to Alibasic.
Neither party has identified to us any other forms of relief for which Alibasic would be eligible.

                                                 10
sufficient detail such that it is clear to a reviewing court: (1) why the portions of the record relied

on by the IJ do not support the IJ’s determination and (2) why the record as a whole supports

reversal.

       In order to be considered a refugee and therefore eligible for asylum, Alibasic must show

that he has suffered past persecution on account of “race, religion, nationality, membership in a

particular social group, or political opinion,” or that he has a well-founded fear of future

persecution on such grounds should he be ordered to return to his native country. See 8 U.S.C. §

1101(a)(42). As discussed above, the IJ found that Alibasic had suffered from persecution in the

past and the BIA adopted this finding arguendo. Past persecution, however, is “rarely sufficient

in itself to entitle an applicant to asylum,” but it does “automatically give[] rise to a rebuttable

presumption of a well-founded fear of future persecution . . . .” Poradisova v. Gonzales, 420

F.3d 70, 78 (2d Cir. 2005). The Government can defeat this presumption “if ‘a preponderance of

the evidence establishes that a change in circumstances in the applicant’s country of nationality

has occurred such that the applicant’s fear is no longer well-founded.’” Id. (quoting Guan Shan

Liao v. U.S. Dep’t of Justice, 293 F.3d 61, 67 (2d Cir. 2002) (citing 8 C.F.R. Section

208.13(b)(1)(i)). A well-founded fear is “a subjective fear that is objectively reasonable. A fear

is objectively reasonable even if there is only a slight, though discernible, chance of persecution.”

Tambadou v. Gonzales, 446 F.3d 298, 302 (2d Cir. 2006) (citations and internal quotation marks

omitted).

       Where, as here, the BIA vacates the decision of the IJ, we review only the decision of the

BIA. See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005). We will assume, however,

that Alibasic was a credible witness because the IJ found him to be such and the BIA did not


                                                  11
disturb that finding. See id. at 271-72. We review the agency’s factual findings under the

substantial evidence standard, treating them as “conclusive unless any reasonable adjudicator

would be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B). We will, however,

vacate and remand for new findings if the agency’s reasoning or its fact-finding process was

sufficiently flawed. See Cao He Lin v. U.S. Dep’t of Justice, 428 F.3d 391, 406 (2d Cir. 2005).

Thus, “[d]espite our generally deferential review of IJ and BIA opinions, we require a certain

minimum level of analysis from the IJ and BIA opinions denying asylum, and indeed must

require such if judicial review is to be meaningful.” Poradisova, 420 F.3d at 77 (collecting

cases).

          Our review is further guided by the principle that “this Court is not ignorant of

indisputable historical events.” Xiao Xing Ni v. Gonzales, 494 F.3d 260, 272 (2d Cir. 2007). In

the context of this case the indisputable events, as recognized by the IJ, are that “religion and

ethnicity are intertwined closely throughout Serbia Montenegro [sic], which was always the case.

That was the problem with the war, that is why people were being killed, because of their

religion and ethnicity.” (JA 162) We do not perceive that the Government would dispute this

assessment. Rather, it is the Government’s assertion that “[s]ubstantial evidence supports the

[BIA’s] conclusion that, whether or not Alibasic established past persecution in Serbia-

Montenegro, conditions in that country have changed ‘remarkably’ since his departure in 1998,

such that he does not have a well-founded fear of persecution if he returned there.” Respondent’s

Brief at 21.

          The core of Alibasic’s argument to the contrary is a procedural one. That is, he contends

that the BIA erred because “it took administrative notice of changed country conditions” and he


                                                   12
“was not provided with an opportunity to respond to their new findings in order to explain how

the changes would affect his particular case.” Petitioner’s Brief at 26. Alibasic particularly relies

upon Burger v. Gonzales, 498 F.3d 131 (2d Cir. 2007), in which the BIA reversed an IJ’s grant of

asylum to a Serbian alien. The BIA noted that, after the IJ’s decision, the Milosevic government

in Serbia had fallen, and because the petitioner’s “claims rested on her anti-Milosevic views,

[she] no longer had a well-founded fear of persecution.” Id. at 133. This Court reversed and

ruled that “where [as here] administratively noticed facts are the sole basis for the BIA’s reversal

of an IJ’s grant of asylum,” the BIA “err[s] by failing to give [the petitioner] advance notice of its

intention to consider th[ese] extra-record fact[s].” Id. at 135.

       As the Government correctly argues, however, “the [BIA] did not take administrative

notice of changed country conditions, but rather, properly relied upon the evidence of record,

including the contents of the United States Department of State’s Country Report of 2004.”

Respondent’s Brief at 24. Thus, Alibasic is not similarly situated with the petitioner in Burger

because the BIA’s sole reliance upon the record evidence before the IJ means that he was entitled

to no prior notice as to the substance of the BIA’s decision.

       This does not end the matter, however, because we believe that this Court’s recent

decision in Niang v. Mukasey, 511 F.3d 138 (2d Cir. 2007), warrants the vacatur and remand of

the BIA’s decision in the instant case. In Niang, a petitioner from Mauritania was denied asylum

by an IJ who made an adverse credibility finding because the petitioner had submitted allegedly

forged documents and “the IJ did not believe that [the petitioner] was who he said he was.” Id. at

144. The IJ also concluded, however, “that, assuming that [the petitioner] had suffered

persecution in Mauritania, conditions there had not fundamentally changed such that his life or


                                                 13
freedom would no longer be threatened. The evidence from the State Department was

conflicting; though there were some indications that people were returning, Mauritania still had

‘a very bad human rights record.’” Id. The BIA affirmed the adverse credibility determination,

but departed from the IJ’s decision in that “the BIA seemed to say that even if [the petitioner’s]

account were true, he should be denied relief because ‘the record indicates that the current

situation in Mauritania has improved dramatically, lessening the likelihood of persecution.’” Id.

at 149.

          On appeal, this Court vacated the adverse credibility finding and, having done so, went on

to consider the BIA’s determination that changed country conditions warranted a denial of

asylum. We held that “the BIA provided insufficient reasoning to support its finding of changed

country conditions”:

                         The BIA’s one-line statement that conditions in Mauritania
                 have “improved dramatically” does not suffice as a holding that a
                 fundamental change of circumstances occurred. True, our Court
                 has held that “where . . . changed circumstances evidently prevail
                 in a country that is the subject of an appreciable proportion of
                 asylum claims . . . an [IJ] need not enter specific findings premised
                 on record evidence when making a finding of changed country
                 conditions under the INA.” Hoxhallari v. Gonzales, 468 F.3d 179,
                 187 (2d Cir. 2006) (per curiam) (emphasis added). But we have
                 since said that Hoxhallari stands for the “uncontroversial
                 propositions that [i] this Court is not ignorant of indisputable
                 historical events . . . and [ii] we will not assume the agency suffers
                 from such ignorance.” Xiao Xing Ni v. Gonzales, 494 F.3d 260,
                 272 (2d Cir. 2007).

                         Clearly, no “indisputable historical event” supports the
                 BIA’s decision, where the IJ, relying on the very same record
                 evidence, reached the opposite conclusion, and explained in detail
                 his reasons for doing so. Since Hoxhallari does not apply, the
                 normal requirements for a valid factual determination remain in
                 force. The agency must provide a reasoned basis for its decision,
                 Beskovic v. Gonzales, 467 F.3d 223, 227 (2d Cir. 2006), and must

                                                   14
                premise that decision on substantial evidence in the record,
                Tambadou v. Gonzales, 446 F.3d 298, 303-04 (2d Cir. 2006).
                Neither of these requirements is satisfied by a bald assertion that
                conditions in Mauritania have “improved dramatically.”

Id.; see also Passi v. Mukasey, 535 F.3d 98, 103 (2d Cir. 2008) (finding that BIA “improperly

inferred” that petitioner was not eligible for asylum “because its inference was based entirely on

a country report that details general improvements,” but also indicates that petitioner’s hometown

“is still troubled by ethnic and political conflict”).

        In our case, the BIA likewise identifies no “indisputable historical event” which compels

a finding that the Alibasic will no longer face persecution should he return to his native country.

Rather, “relying on the very same record evidence” as did the IJ, the BIA reached a dramatically

different assessment than the IJ regarding country conditions in Serbia and Montenegro.

Although the BIA’s support for its assessment is more than “a one-line statement,” it is not much

more. We therefore do not think that the BIA has demonstrated that its decision is supported by

“substantial evidence in the record,” especially because it does not even address the evidence of

continued persecution of Serbian minorities identified by the IJ in supporting materials submitted

by Alibasic and in the 2004 Country Report itself. See Passi, 535 F.3d at 102(finding that BIA

improperly failed to consider information favorable to petitioner “in the country report as well as

several news articles submitted by” petitioner). We therefore conclude that the BIA failed “to

conduct an individualized analysis of whether the changes in conditions in [Alibasic’s homeland]

were so fundamental that they are sufficient to rebut the presumption that [Alibasic’s] fear of

persecution is well-founded.” Id. at 103-04; Tambadou, 446 F.3d at 304 (BIA improperly “did

not engage in an individualized analysis beyond its general conclusions based on its over-



                                                   15
simplified reading” of country report).6

C. Relief.

       Because “[w]e cannot predict with confidence” that the BIA would again reverse the IJ’s

grant of asylum if it conducted a properly thorough review of the record evidence, we vacate the

BIA’s decision and remand so that such a review may be conducted. Niang, 511 F.3d at 149-

150. We ask that, upon remand, the BIA be precise in stating the standards it is employing with

respect to the IJ’s decision such that, should a petition for review again be considered by this

Court, we are not “compelled to guess at the theory underlying the BIA’s action.” Shi Liang Lin

v. U.S. Dep’t of Justice, 416 F.3d 184, 192 (2d Cir. 2005).

       Further, we note that history has not stopped in the Balkans during the pendency of

Alibasic’s application for asylum. We have already made mention of Montenegro’s declaration

of independence, in 2006, from Serbia. See, supra, at 2, n.3. As we discussed with the parties

during oral argument, international recognition of the predominantly Muslim Republic of

Kosovo, in early 2008, may have some effect on how ethnic minorities are treated in the former

Yugoslavia. See, e.g., Charles Simic, “The Troubled Birth of Kosovo,” New York Review of


       6
          Our conclusion is not altered by the fact that the BIA determined Alibasic’s eligibility
for asylum based upon its reading of a Country Report issued by the U.S. State Department. The
Government correctly argues that “this Court has recognized” that these reports “are ‘usually the
best source of information on country conditions.’” Respondent’s Brief at 23 (quoting Zamora v.
INS, 534 F.2d 1055, 1062 (2d Cir. 1976)). More recently, however, we have cautioned against
“excessive reliance” upon State Department reports, noting that “their observations do not
automatically discredit contrary evidence presented by the applicant, and they are not binding on
the immigration court. Thus, where a report suggests that, in general, an [applicant] would not
suffer or reasonably fear persecution in a particular country,” the immigration court is still
“obligated to consider also any contrary or countervailing evidence with which it is presented, as
well as the particular circumstances of the applicant’s case as demonstrated by testimony and
other evidence.” Tian-Yong Chen v. INS, 359 F.3d 121, 130 (2d Cir. 2004) (internal citations
omitted; emphasis in original).

                                                 16
Books, April 3, 2008, at 3. Since oral argument, the July 2008 capture and extradition of the

accused Bosnian Serb war criminal, Radovan Karadzic, after a dozen years in hiding, has caused

further speculation about the future state of inter-ethnic relations in the Balkans. See, e.g., Stefan

Wagstyl and Neil Macdonald, “Breakthrough in the Balkans,” Financial Times, July 26/27, 2008,

at 8.

        Because the record in this case has not been supplemented since the IJ’s decision in

December 2004, the implications of events that have occurred in the former Yugoslavia over the

past four years for Alibasic’s application for asylum – as to which we of course express no

opinion – have received no agency consideration. Because we have cautioned against agency

reliance upon “outdated” information “that may not [] accurately reflect[] the current conditions”

of an applicant’s homeland, Tambadou, 446 F.3d at 404, it would be troubling if, on remand, the

agency did not avail itself of the opportunity to consider updated information. We therefore note

that the filing of a motion to reopen upon remand in order to supplement the record with

sufficiently current evidence is particularly appropriate in this case. See 8 U.S.C. §

1229a(c)(6)(C)(ii).



                                          CONCLUSION

        We GRANT the petition for review, VACATE the decision of the BIA denying

Alibasic’s claims for asylum, withholding of removal, and CAT relief, and REMAND the case

for further proceedings consistent with this opinion.




                                                 17